Counsel had a right to urge his views on the court if he honestly believed the question was competent. If the plaintiff thought the controversy was likely to prejudice him, he should have asked the court to instruct the jury to disregard it. Batchelder v. Railway, 72 N.H. 329, is not in point. In this case the court has found that the remarks excepted to were made to the court while the defendant's counsel was urging the competency of his question. In the case cited the question excepted to was asked after its competency had been considered and it had been finally excluded.
Exception overruled.
All concurred.